     IN THE UNITED STATES DISTRICT COURT FOR THE MIDDLE
            DISTRICT OF ALABAMA EASTERN DIVISION

ALEXANDRIA H. QUINN,
Plaintiff,

v.                                         Case No. 3:14-cv-1033-ALB

CITY OF TUSKEGEE, ALABAMA,
and LEVY KELLY,
Defendants.

        RESPONSE TO COURT ORDER (DOC. 121) ON CONTACT
                INFORMATION FOR LEVY KELLY

      Comes now, Susan G. James, former counsel for defendant Kelly, and files

this response to the Court’s Order (DOC 121) regarding contact information on

Levy Kelly and submits the following:

      1. On April 16, 2020, this Court entered an order allowing counsel to

withdraw from the above styled case and requested current contact information on

Levy Kelly be provided to the Court.

      2. Contact was made with Defendant Kelly and he provided the following

contact information:

      Levy Kelly, 160 Stone Park Blvd., Apt # 2409, Pike Road, Alabama 36063

      Cell Phone Number: 678-907-4482 or 334-740-6830

      3. Defendant Kelly was also provided a copy of counsel’s Motion to

Withdraw and a copy of the Court’s order allowing counsel to withdraw from the
case.

        Respectfully submitted,


                          /s/Susan G. James
                          SUSAN G. JAMES
                          Attorney at Law
                          600 South McDonough Street
                          Montgomery, Alabama 36104
                          Phone: (334) 269-3330
                          E-mail: thejamesfirm@aol.com
                          Bar No: ASB7956J64S

                         CERTIFICATE OF SERVICE

      I certify that I electronically filed the foregoing with the clerk of court using
the court’s CM-ECF system, which will send electronic notification of filing to
counsel of record for the co-defendant’s and Plaintiff’s counsel this 20th day of
April 2020.

        Algert Swanson Agricola , Jr.
        Agricola Law
        127 South 8th Street
        Opelika, AL 36801

        Barbara H. Agricola
        Agricola Law
        127 S. 8th Street
        Opelika, AL 36801

        Raymond Lewis Jackson , Jr.
        Speakman & Jackson
        108 N. Dean Road
        Auburn, AL 36830

        April Willis McKay
        Holtsford Gilliland Higgins Hitson & Howard, P.C.
        P.O. Box 4128
Montgomery, AL 36103

Fred Jr. David Gray
Gray, Langford, Sapp, McGowan, Gray, Gray & Nathanson, PC
P. O. Box 830239
Tuskegee, AL 36083

Milton Carver Davis
Law Offices of Milton Carver Davis
P. O. Box 830509
Tuskegee, AL 36083

Ricky Allen Howard
Holtsford, Gilliland, Higgins, Hitson & Howard, PC
P. O. Box 4128
Montgomery, AL 36103

      Respectfully submitted,

                                s/Susan G. James
                                SUSAN G. JAMES
                                Attorney at Law
                                600 South McDonough Street
                                Montgomery, Alabama 36104
                                Phone: (334) 269-3330
                                E-mail: thejamesfirm@aol.com
                                Bar No: ASB7956J64S
